Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al., JP 2015-196682 in view of Suzuki et al., JP 2015-182963 for the reasons outlined previously.
It is a general theme of Applicants’ argument that, because Suzuki is directed to crosslinking agents designed to improve the properties of an acrylic dental composition whereas the compounds purported to benefit from the introduction of structural attributes found in said crosslinking agents are, instead, employed as coupling agents (also in the context of an acrylic dental material), one of ordinary skill in the art would not be motivated to make the proposed modifications.  Applicant makes a general allegation that such a modification would be regarded by the skilled artisan as technically unreasonable, not least because a crosslink involving an inorganic nanoparticle and two equivalents of the coupling agent, which together join two different polymer chains (or possibly two different points of a single long polymer chain) would be significantly longer.  Respectfully, the Examiner does not follow.
That the coupling agent and crosslinking agent purportedly fulfill different roles- and the Examiner does not necessarily disagree- is immaterial.  This is because the coupling agent, like the crosslinking agent, also features urethane/carbamate moieties capable of forming hydrogen bonds with one another and urethane/carbamate groups in the crosslinking agent.  A single particle, may have bonded thereto numerous equivalents (molecules) of a coupling agent that are, in turn, bonded to a polymer molecule thereby performing the very role of a coupling agent.  Insofar as each coupling agent molecule contains a urethane/carbamate residue, the number of total possible hydrogen bonding interactions, i.e interactions between coupling agent-derived residues with other coupling agent-derived residues,interactions between coupling agent-derived residues with urethane moieties contributed by the urethane diacrylates from which the acrylic polymer component is prepared, etc., is vastly increased.  Applicants’ analysis seems to ignore the deleterious impact that all of these additional hydrogen-bonding interactions in the aggregate would have on the flexibility/shrinkage of the system.  Just as the introduction of ethylene oxide moieties into the crosslinking agent molecules according to the teachings of Suzuki have the effect of increasing the overall flexibility of the crosslinked acrylic polymer composition, so too would incorporating this same structural attribute into the coupling agent of a filler-reinforced acrylic polymer composition by offsetting some of the rigidity imparted by the urethane/carbamate groups found in the coupling agent and polymer.
	Respectfully, the Examiner does not appreciate the relevance of Applicants’ observations concerning the biphasic nature of a coupling agent/filler reaction or the recognizable difference in the rigidity of filler molecules relative to (crosslinked) organic polymer molecules.  The filler is a necessary component for enhancing mechanical strength and the skilled artisan would be motivated to select a coupling agent that counterbalances any further rigidity borne of hydrogen bonding interactions established between different coupling agent molecules and coupling agent and polymer.
	As to the asserted unexpected results, Applicant summarizes the position taken by the Examiner when confronted with this same argument during the prosecution of the parent.  This stance is still regarded as valid.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 9, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765